Per Curiam.

We agree with the board’s findings and recommendations. Accordingly, we suspend respondent from the practice of law for one year, with the suspension stayed upon the following conditions: (1) respondent be placed on probation for two years and be required to meet regularly with a monitoring attorney who has been assigned by relator and who will supervise respondent’s office practices; (2) during the probationary period, respondent take ten hours of continuing legal education courses on law office management in addition to the standard education requirements; (3) during the probationary period, respondent commit no further disciplinary violations; and (4) respondent immediately dismiss her pending litigation against the Jacksons *338and submit to mandatory binding arbitration before the Fee Dispute Committee of the Cincinnati Bar Association, if the Jacksons so agree.
Costs taxed to respondent.

Judgment accordingly.

Moyer, C.J., A.W. Sweeney, Douglas, Wright, Resnick, F.E. Sweeney and Pfeifer, JJ., concur.